Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Note:
1.	Rejection under 101 for amended claims 45, 60, 63 and their independent claims have been withdrawn since these amended claims as a whole recites combination of limitations that have been found as significantly more.  
EXAMINER’S AMENDMENT
2.	An Examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to Applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner's amendment was given in a telephone call with Attorney Ali Assar on April 5, 2021 and also on the mail from Ali Assar to Examiner Nguyen on April 13, 2021.  
3.	 The Claims have been amended as follows:
1 - 44.	(Cancelled)

45.	(Currently Amended) A method for a real time bidding exchange selectively soliciting one or more new live bids for one or more ad requests based upon availability of one or more matching buy orders, for the one or more ad requests, in a queue, the method comprising:
obtaining buy orders from one or more bidders;
storing the buy orders from the one or more bidders in the queue, wherein  comprise one or more buy orders [[is]] marked as guaranteed and one or more buy orders not marked as guaranteed
receiving an ad request, associated with an impression, from a computer system;
searching the queue, comprising a plurality of buy orders, for one or more buy orders that match the ad request and are marked as guaranteed;
responsive to identifying at least one buy order that matches the ad request and is marked as guaranteed based upon the searching:
(i) refraining from soliciting new live bids, from a plurality of bidders, for the impression, wherein the refraining from soliciting new live bids from the plurality of bidders mitigates bandwidth consumption by the real time bidding exchange; and 
(ii) selecting, via a processor, a buy order from a set of matching buy orders based upon a determination that: 
a conflict is associated with two or more buy orders, in the set of matching buy orders, matching the ad request and being marked as guaranteed; and 
the buy order is an oldest buy order that is marked as guaranteed in the two or more buy orders associated with the conflict, wherein the determination that the buy order is the oldest buy order is made based upon a submission timestamp of the buy order, wherein the selecting is performed without factoring in price, wherein the buy order is associated with a winning bidder for the ad request

calculating a clearing price based upon the fair market value and a fee for applying guaranteed processing to the buy order;
fulfilling the buy order, in association with the impression, using the clearing price;
updating the buy order by decrementing a remaining impression count of the buy order and closing the buy order if the remaining impression count is 0; 
sending a win notice to the winning bidder;
receiving a second ad request, associated with a second impression, from a second computer system;
responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed based upon a search of the queue for one or more buy orders that match the second ad request and are marked as guaranteed:
soliciting new live bids for the second impression via an auction; 
searching a second queue, comprising buy orders, for one or more buy orders that match the second ad request and are not marked as guaranteed; and
retrieving one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed;
	evaluating a plurality of bids associated with the second ad request to identify a winning bid for the second ad request for which a buy order marked as guaranteed was not identified, wherein the plurality of bids comprise a combination of (i) one or more bids received from one or more bidders in response to the soliciting of the new live bids for the second impression via the auction and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, wherein the evaluating the plurality of bids, comprising the combination of (i) the one or more bids received from one or more bidders in response to the soliciting and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, mitigates bandwidth consumption by the real time bidding exchange; and


46.	(Previously Presented) The method of claim 45, wherein the real time bidding exchange determines a matching buy order by comparing a subset of impression attributes from ad requests for values that match those of an example impression included in the buy order.

47.	(Previously Presented) The method of claim 46, wherein the real time bidding exchange selects a subset of attributes from either a known set of popular attributes or an evolving set of popular attributes based upon history.

48.	(Previously Presented) The method of claim 47, wherein the subset of attributes is matching criteria of numeric data selected from at least one of general numbers, counts, times, dates or currencies.

49.	(Previously Presented) The method of claim 47, wherein the subset of attributes comprise lists of acceptable or alternate values.

50.	(Previously Presented) The method of claim 46, wherein the matching buy order specifies a subset of attributes of specific interest to a buyer.

51.	(Previously Presented) The method of claim 50, wherein the subset of attributes is matching criteria of numeric data selected from at least one of general numbers, counts, times, dates or currencies.

52.	(Previously Presented) The method of claim 50, wherein the subset of attributes is matching criteria including lists of acceptable values or alternate values.



54.	(Previously Presented) The method of claim 45, wherein the fair market value is a price of a live auction against which the winning bidder issued a response micro-buy that resulted in the buy order from which a current winning bid has been derived.

55.	(Currently Amended) The method of claim 45, wherein the fair market value is determined a priori between the real time bidding exchange and a buyer 

56.	(Currently Amended) The method of claim 45, wherein the real time bidding exchange considers buy orders that have not exceeded their maximum time duration and closes buy orders that have exceeded their maximum time duration 

57.	(Currently Amended) The method of claim 45, wherein the real time bidding exchange does not consider a second buy order unless the second buy order does not specify a maximum guaranteed premium the second buy order is willing to pay 

58.	(Currently Amended) The method of claim 45, wherein the real time bidding exchange does not consider a second buy order unless the second buy order does specify a maximum guaranteed premium the second buy order is willing to pay and the maximum guaranteed premium is greater than a premium would be for a given request based upon at least one of exchange policy or publisher policy 

59.	(Cancelled)

60.	(Currently Amended) A system associated with a real time bidding exchange selectively soliciting one or more new bids for one or more ad requests based upon availability of one or more matching buy orders, for the one or more ad requests, in a queue, the system comprising:
a processor; and
memory comprising instructions that when executed by the processor perform operations comprising:
obtaining buy orders from one or more bidders;
storing the buy orders from the one or more bidders in the queue, wherein  comprise one or more buy orders [[is]] marked as guaranteed and one or more buy orders not marked as guaranteed
receiving an ad request, associated with an impression, from a computer system;
searching the queue, comprising a plurality of buy orders, for one or more buy orders that match the ad request and are marked as guaranteed;
responsive to identifying at least one buy order that matches the ad request and is marked as guaranteed based upon the searching:
(i) refraining from soliciting new bids, from a plurality of bidders, for the impression, wherein the refraining from soliciting new bids from the plurality of bidders mitigates bandwidth consumption by the real time bidding exchange; and 
(ii) selecting a buy order from a set of matching buy orders based upon a determination that:

the buy order is an oldest buy order that is marked as guaranteed in the two or more buy orders associated with the conflict, wherein the determination that the buy order is the oldest buy order is made based upon a submission timestamp of the buy order, wherein the selecting is performed without factoring in price, wherein the buy order is associated with a winning bidder for the ad request
determining a fair market value of the impression based upon historical metrics of one or more impressions that are similar to the impression;
calculating a clearing price based upon the fair market value and a fee for applying guaranteed processing to the buy order;
fulfilling the buy order, in association with the impression, using the clearing price;
updating the buy order by decrementing a remaining impression count of the buy order and closing the buy order if the remaining impression count is 0; 
sending a win notice to the winning bidder;
receiving a second ad request, associated with a second impression, from a second computer system;

soliciting new bids for the second impression via an auction; 
searching a second queue, comprising buy orders, for one or more buy orders that match the second ad request and are not marked as guaranteed; and
retrieving one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed;
	evaluating a plurality of bids associated with the second ad request to identify a winning bid for the second ad request for which a buy order marked as guaranteed was not identified, wherein the plurality of bids comprise a combination of (i) one or more bids received from one or more bidders in response to the soliciting of the new bids for the second impression via the auction and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, wherein the evaluating the plurality of bids, comprising the combination of (i) the one or more bids received from one or more bidders in response to the soliciting and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, mitigates bandwidth consumption by the real time bidding exchange; and
sending a second win notice to a second winning bidder associated with the winning bid.

61.	(Previously Presented) The system of claim 60, wherein the real time bidding exchange determines a matching buy order by comparing a subset of impression attributes from ad requests for values that match those of an example impression included in the buy order.

62.	(Previously Presented) The system of claim 61, wherein the real time bidding exchange selects a subset of attributes from either a known set of popular attributes or an evolving set of popular attributes based upon history.

63.	(Currently Amended) A system associated with a real time bidding exchange selectively soliciting one or more new bids for one or more ad requests based upon availability of one or more matching buy orders, for the one or more ad requests, in a queue, the system comprising:
a processor; and
memory comprising instructions that when executed by the processor perform operations comprising:
obtaining buy orders from one or more bidders;
storing the buy orders from the one or more bidders in the queue, wherein  comprise one or more buy orders [[is]] marked as guaranteed and one or more buy orders not marked as guaranteed;
receiving an ad request, associated with an impression, from a computer system;
searching the queue, comprising a plurality of buy orders, for one or more buy orders that match the ad request and are marked as guaranteed;
responsive to identifying at least one buy order that matches the ad request and is marked as guaranteed based upon the searching:
(i) refraining from soliciting new bids, from a plurality of bidders, for the impression, wherein the refraining from soliciting new bids from the plurality of bidders mitigates bandwidth consumption by the real time bidding exchange; and 
(ii) selecting a buy order from a set of matching buy orders;
determining a fair market value of the impression based upon historical metrics of one or more impressions that are similar to the impression;
calculating a clearing price based upon the fair market value and a fee for applying guaranteed processing to the buy order;
fulfilling the buy order, in association with the impression, using the clearing price; 
updating the buy order by decrementing a remaining impression count of the buy order;

responsive to not identifying at least one buy order that matches the second ad request and is marked as guaranteed based upon a search of the queue for one or more buy orders that match the second ad request and are marked as guaranteed:
soliciting new bids for the second impression via an auction; 
searching a second queue, comprising buy orders, for one or more buy orders that match the second ad request and are not marked as guaranteed; and
retrieving one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed;
	evaluating a plurality of bids associated with the second ad request to identify a winning bid for the second ad request for which a buy order marked as guaranteed was not identified, wherein the plurality of bids comprise a combination of (i) one or more bids received from one or more bidders in response to the soliciting of the new bids for the second impression via the auction and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, wherein the evaluating the plurality of bids, comprising the combination of (i) the one or more bids received from one or more bidders in response to the soliciting and (ii) the retrieved one or more bids associated with the one or more buy orders that match the second ad request and are not marked as guaranteed, mitigates bandwidth consumption by the real time bidding exchange; and
sending a second win notice to a second winning bidder associated with the winning bid.

64.	(Previously Presented) The system of claim 63, wherein the real time bidding exchange determines a matching buy order by comparing a subset of impression attributes from ad requests for values that match those of an example impression included in the buy order.



Allowable Subject Matter
4.	This is in response to the applicant's communication filed on March, 25, 2021, and Applicant’s communication via email on April 13, 2021 (which confirm giving the Examiner authorization to amend the claims above), wherein Claims 45-58, and 60-65 are allowed and have been examined. Claims 45, 55-58, 60 and 63 have been amended.  Claim 1-44 and 59 have been previously canceled by Applicants.  
5.	The following is an examiner’s statement of reasons for allowance:
Regarding independent claims 45, 60 and 63, the prior-art of record teaches elements of the claimed invention. However, it would be hind-sight reasoning to combine the individual elements disclosed in the prior-art in order to achieve Applicant's claimed invention.
The dependent claims are allowed for depending on allowed base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuy Nguyen whose telephone number is 571-272-4585 and fax number is 571-273-4585. The examiner can normally be reached on Mon-Thurs, 8:30 am to 5: pm.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s .  The FAX number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 1866-217-9197 (toll-free).
/THUY N NGUYEN/             Examiner, Art Unit 3681